Citation Nr: 0602469	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-02 243	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to April 
1958 and from December 1959 to February 1975.  He died in 
December 1997.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Thereafter, the claimant moved and 
her claims file was transferred to the RO in Phoenix, 
Arizona.  In June 2002, the appellant testified at a hearing 
before the undersigned sitting at the RO.  In September 2003, 
after undertaken development under now invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board remanded the appeal for 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran's death in December 1997 was the result of 
sudden death due to coronary artery disease.  Colon cancer 
was listed as a significant condition that contributed to the 
veteran's death, but not related to the cause of death.

2.  The veteran never set foot in the Republic of Vietnam.

3.  The preponderance of the evidence is against establishing 
that diabetes mellitus, colon cancer, or heart disease, to 
include residuals of a myocardial infarction, coronary artery 
disease, angina, and/or hypertension, is attributable to the 
veteran's military service.

4.  During the veteran's lifetime, service connection was not 
established for any disability.

5.  The preponderance of the evidence is against finding that 
the veteran's death was causally connected to a service-
connected disability. 


CONCLUSION OF LAW

The requirements for eligibility for dependents' educational 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.807, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the December 
1999 rating decision, the November 2000 statement of the 
case, in January 2003, October 2003, and November 2004 VA 
correspondence, and in the July 2005 supplemental statement 
of the case fulfills the requirements of 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the claimant to 
submit all pertinent evidence in her possession.  The Board 
also finds that VA has secured all available pertinent 
evidence and conducted all appropriate development including 
obtaining any available service medical and post-service 
records including records on file with the Social Security 
Administration (SSA).  

In this regard, the appellant testified that the veteran 
received treatment for diabetes mellitus and heart disease, 
i.e, the disorders that led to his death, while in military 
service and after his separation from military service from 
the Great Lakes Naval Hospital, Dr. Rosalee Kame and Dr. 
Maureen Okasy of Carondelet Medical Group, and Dr. Felix 
Jabezenski of Saint Mary's Hospital.  The appellant reported 
that the veteran also received treatment from a Dr. Thomas 
Davis.

As to service medical records and records from the Great 
Lakes Naval Hospital, a review of the record shows that the 
National Personnel Records Center (NPRC) provided VA with all 
of the veteran's available service medical records.  
Moreover, after the Great Lakes Naval Hospital notified VA 
that all of its records had been forwarded to the NPRC, NPRC 
notified VA that they did not have any other medical records 
of the veteran.  Hence, the Board is satisfied that 
development is complete as to the veteran's service medical 
records and any postservice record held by a military 
facility.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

As records from to Dr. Okasy and Dr. Felix Jabezenski of 
Saint Mary's Hospital, the medical records VA obtained from 
the SSA included treatment records from those providers. 

As to Drs. Kame's and Davis's treatment records, the 
custodian of these records, Iron Mountain and Intergroup, 
notified VA that the veteran's records were no longer 
available.  

With respect to the question regarding verification of the 
appellant's claim that the veteran set foot in the Republic 
of Vietnam, the record shows that the NPRC verified the dates 
that the veteran served on ships in the waters off of the 
shores of the Republic of Vietnam, however, they had no 
records establishing that he ever set foot in the Republic of 
Vietnam. 

With respect to the fact that the record does not include a 
medical opinion addressing the relationship, if any, between 
coronary artery disease, colon cancer, the cause of the 
veteran's death and his military service, in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reviewed the relevant regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C),).  Therein, the Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that the veteran 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to secure a VA medical opinion.  The 
Federal Circuit found that the regulation properly filled a 
gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit essentially found that, if the evidence of 
record does not establish that the veteran suffered an event, 
injury, or disease in service, no reasonable possibility 
exists that obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the appellant contends that the 
coronary artery disease that caused the veteran's death was 
caused by heart disease and/or diabetes mellitus that was 
first diagnosed with while in military service.  As will be 
more fully explained below, the available service medical 
records which consist of treatment records from approximately 
his last five years of active duty, copies of December 1959 
and July 1969 periodic examinations, and a January 1975 
retirement examination, are silent for any complaints or 
clinical findings pertaining to heart disease or diabetes 
mellitus.  There is no evidence that the veteran suffered 
from heart disease until many years following his separation 
from service.  For these reasons, a medical opinion is not 
necessary to decide the claim, in that any such opinion could 
not establish the existence of the claimed in-service injury.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

Next, the Board acknowledges that the United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, VA issued the VCAA letters after the 
adverse rating decision in December 1999.  The Court 
explained in Pelegrini, however, that a failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Indeed, any 
failure to provide a timely notice is cured provided that the 
appellant was provided a meaningful opportunity to 
participate in the processing of her claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  As such the lack of full 
notice prior to the initial decision has been corrected, and 
any error as to when notice was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

The Claim

The appellant claims that she is entitled to Chapter 35 
benefits because her husband  death was caused by heart 
disease and diabetes mellitus that was first diagnosed and 
treated while in military service, and/or which were caused 
by inservice exposure to herbicide agents while serving on 
ships in the waters offshore the Republic of Vietnam.  It is 
requested that the appellant be afforded the benefit of the 
doubt. 

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature on the date of death.  See 38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

Given the above criteria, the fact that the veteran was not 
service connected for any disability during his life time, 
and the widow's claims that the veteran's death was caused by 
heart disease and diabetes mellitus that was first diagnosed 
and treated while in military service, and/or which were 
caused by inservice exposure to herbicide agents while 
serving on ships in the waters offshore the Republic of 
Vietnam, the Board will first discuss entitlement to service 
connected for the cause of the veteran's death.

In this regard, the Board notes that in order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disease or disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

During his life time the veteran was not service connected 
for any disability.  Therefore, further discussion of this 
avenue for establishing entitlement to service connection for 
the cause of the veteran's death is not warranted.

As to the appellant's claim that coronary artery disease was 
due to exposure to herbicide agents while serving on ships in 
the waters offshore the Republic of Vietnam in the 1960's, 
the Board notes that when adjudicating claims of entitlement 
to service connection due to alleged herbicide (including 
Agent Orange) exposure, VA must consider both direct service 
connection under 38 C.F.R. § 3.303 (2005) and presumptive 
service connection under 38 C.F.R. § 3.307 (2005) for the 
disorders enumerated at 38 C.F.R. § 3.309 (2005) for 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.  (Emphasis added)

VA General Counsel, in VAOPGCPREC 27-97 (July 23, 1997); 62 
Fed. Reg. 63604 (1997), opined that service on deep water 
naval vessels off the shore of the Republic of Vietnam was 
not qualifying service.  The Board is obligated to follow 
this opinion.  38 U.S.C.A. § 7104 (West 2002).

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and who develops, among other things, Type II diabetes 
mellitus, shall be service-connected for diabetes mellitus if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 
are met, even though there is no record of such disease 
during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.307.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27630-41 (2003).  

The appellant claims that the veteran served on ships in the 
waters off of the shores of the Republic of Vietnam.  The 
record shows that the veteran was awarded the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal.  In 
addition, NPRC confirmed that the veteran served on three 
ships, between June 1967 and May 1971, which were stationed 
in the waters offshore the Republic of Vietnam.  

There is no evidence, however, other than the appellant's 
unsupported allegation, that the veteran had any in-county 
service.  Moreover, neither the Vietnam Service Medal nor the 
Republic of Vietnam Campaign Medal requires that the 
recipient actually set foot in the Republic of Vietnam.  
Additionally, as reported above, VAOPGCPREC 27-97 requires 
evidence that the veteran actually stepped foot in Vietnam 
before he may be presumed to have been exposed to Agent 
Orange.  Thus, while the veteran served on ships in the 
waters off of the Republic of Vietnam during the Vietnam War, 
because there is no evidence that he never set foot in 
Republic of Vietnam he is not entitled to the presumption 
that he was exposed to herbicides including Agent Orange.  
Therefore, the presumptions found in 38 C.F.R. §§ 3.307, 
3.309(e) do not apply.

As to direct service incurrence, the Board notes that the 
Certificate of Death shows that the veteran died in December 
1997 because of sudden death due to coronary artery disease.  
It also listed colon cancer as another significant condition 
that contributed his death.

The available service medical records, which consist of 
treatment records from approximately his last five years of 
active duty, December 1959 and July 1969 periodic 
examinations, and a January 1975 retirement examination, are 
silent for any complaints or clinical findings pertaining to 
diabetes mellitus, colon cancer, or heart disease including 
coronary artery disease, angina, and hypertension. 

Post-service, the record notes a history of insulin dependent 
diabetes mellitus since 1977.  However, the first documented 
diagnosis of diabetes mellitus is from 1991.

As to heart disease, the records show the veteran's 
complaints, diagnoses, and/or treatment for heart disease 
beginning in the late 1980's.  Specifically, while the 
records note that the veteran had a history of a myocardial 
infarction dating back to 1988, the record first documents 
complaints and treatment for a myocardial infarction in 
December 1989.  The record thereafter shows the veteran's 
complaints, diagnoses, and/or treatment before and after 
several angioplasties and/or cardiac catheterizations.  The 
veteran's diagnoses included angina since the late 1980's, 
and hypertension and coronary artery disease since 1991.  

As to colon cancer, the available records first document the 
veteran having this disorder in the December 1997 Certificate 
of Death.

Regarding diabetes mellitus, while the records note a history 
of insulin dependent diabetes mellitus since 1977, the 
available medical records only show a diagnosis starting in 
1991.  In this regard, the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  Moreover, even if the Board were to concede that 
the veteran carried a diagnosis of diabetes mellitus since 
1977, the record is still devoid of evidence showing 
continuity of symptomatology between his military service and 
the diabetes mellitus which was first diagnosed two years 
after his separation from active duty.  Likewise, the record 
does not include a medical opinion that diabetes mellitus was 
due to his active duty service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.).  In addition, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309(a) do not help the claim because the record 
does not show the veteran was diagnosed with diabetes 
mellitus within a year of his December 1975 separation from 
active duty.  Accordingly, service connection for diabetes 
mellitus was not warranted during the veteran's lifetime.  
(Parenthetically, even if the record showed that diabetes 
mellitus was due to military service, the record still does 
not include a medical opinion that the cause of death was 
related to diabetes.  38 C.F.R. § 3.312(c)(1).)  

Similarly, as to heart disease, including residuals of a 
myocardial infarction, angina, hypertension, and coronary 
artery disease; as well as colon cancer; the record does not 
show a continuity of symptomatology between his military 
service and these other diseases first diagnosed more then a 
decade after his separation from military service.  The 
record also does not include a medical opinion that any of 
the above diseases were due to his military service.  
Rabideau.  Once again, the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309(a) do not help the claim because the record 
does not show that the veteran was diagnosed with a 
cardiovascular-renal disease, including hypertension, within 
a year of his December 1975 separation from active duty.  
Accordingly, service connection for colon cancer, as well as 
heart disease, to include residuals of a myocardial 
infarction, angina, hypertension, and coronary artery 
disease, was not warranted during the veteran's lifetime.

As to the appellant's written statements to the RO and her 
personal hearing testimony, the record does not indicate that 
she has any training or expertise in the field of medicine.  
Hence, her assertions of medical causation are not probative 
because laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As indicated above, the record shows that at the time of the 
veteran's death in December 1997, service connection was not 
in effect for any disability.  Moreover, for the reasons 
explained above, entitlement to service connection for the 
cause of the veteran's death due to a myocardial infarction 
brought about inservice incurred diabetes mellitus is not 
warranted.  

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for dependents educational program under Chapter 
35, Title 38, United States Code, have not been met.  

Given this evidentiary picture, the Board finds that the 
claimant does not meet basic eligibility requirements for 
Chapter 35 benefits.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


